                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DOUGLAS E. CAUSEY,                                                              PLAINTIFF
ADC #93679

v.                                      4:19CV00305-JM-JTK

PULASKI COUNTY MEDICAL, et al.                                                 DEFENDANTS

                                                  ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

        IT IS, THEREFORE, ORDERED that Defendants Pulaski County Medical, Pulaski

County Detention Center, Does, Turn Key Health, Lowe, Roberts, and Higgins be DISMISSED

from this action, for failure to state a claim.

         IT IS SO ORDERED this 12th day of June, 2019.




                                                  _________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                    1
